Citation Nr: 1510852	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-02 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1995.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran was scheduled to appear at the Atlanta RO for a video-conference hearing before a Veterans Law Judge on February 9, 2015.  On February 13, 2015, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).


FINDING OF FACT

During the appeal period, bilateral hearing loss was shown to have been productive of no more than a Level II hearing impairment in each ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the increased disability rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As to the current appeal, letters dated in January 2008 and February 2010 provided the Veteran with the information and evidence necessary to substantiate his increased rating claim.  In particular, the letters informed the Veteran of the need for evidence of a worsening of his service-connected disability.  He was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  Additionally, the letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), Social Security Administration (SSA), VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in February 2009 and February 2010.  38 C.F.R. § 3.159(c)(4) (2014).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, VA has no duty to inform or to assist that has been unmet.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a noncompensable evaluation throughout the appeal period.  As will be detailed below, the Board finds that the noncompensable evaluation should not be disturbed; therefore, a staged rating is not warranted.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the evaluation is not adequate, further determinations must be made in consideration with factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  The matter may need a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Id.

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2014); Table VI; and Table VII (also DC 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2014).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks a compensable disability rating evaluation for his service-connected bilateral hearing loss.  As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity.

The Board observes that the February 2009 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
50
60
35
LEFT
20
20
55
70
41

Average pure tone threshold was 35 decibels in the right ear with speech recognition ability of 88 percent, and average pure tone threshold was 41 decibels in the left ear with speech recognition ability of 88 percent.

Applying the results of the Veteran's February 2009 VA audiogram reveals no worse than Level II hearing acuity in each ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating was warranted for bilateral hearing loss based on the February 2009 VA examination.

In a November 2009 statement, the Veteran stated that he is no longer employed with the trucking industry due to his audiological evaluation results and his degenerative disc disease (DDD).  Further, he stated that his bilateral hearing loss affects his speech and causes him to ask others to speak loudly.

In February 2010, the Veteran was afforded a second audiological examination and the report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
55
65
41
LEFT
25
25
55
70
44

Average pure tone threshold was 41 decibels in the right ear with speech recognition ability of 90 percent, and average pure tone threshold was 43 decibels in the left ear with speech recognition ability of 84 percent.

When asked if his hearing loss impacted his ability to conduct activities of daily living, the Veteran responded that he has difficulty hearing when other background noise is present.  Further, he reported noise exposure after service when he was employed as a truck driver; however, he is currently not working.  

Applying the results of the Veteran's February 2010, VA audiogram reveals no worse than Level II hearing acuity in the each ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is also warranted for bilateral hearing loss based on the February 2010 VA examination.

The Veteran underwent a private audiological examination in May 2011 from Dr. L.C.B. in support of his Supplemental Security Income (SSI) benefits.  This record contained the results of audiological testing, which showed "[m]ild sloping to severe sensorineural hearing loss bilaterally.  Speech recognition thresholds indicate good to fair response reliability."  The private audiological examination provided pure tone thresholds results in decibels, but the report did not clarify whether or not the speech discrimination test was conducted using Maryland CNC guidelines, as required by 38 C.F.R. § 4.85(a).  In any event, the findings rendered by Dr. L.C.B are generally consistent with those reported by the February 2009 and February 2010 VA examiners.

In July 2014 the Veteran was afforded a third audiological examination and the report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
55
70
41
LEFT
25
20
60
75
45

Average pure tone threshold was 41 decibels in the right ear with speech recognition ability of 88 percent, and average pure tone threshold was 45 decibels in the left ear with speech recognition ability of 88 percent.

When asked if his hearing loss impacted his ability to conduct activities of daily living, the Veteran responded that he must ask others to speak more loudly.  He reported he cannot hear low sounds and the volume on his television must be turned up high.

Applying the results of the Veteran's July 2014, VA audiogram reveals no worse than Level II hearing acuity in the each ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is also warranted for bilateral hearing loss based on the July 2014 VA examination.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable disability rating assigned for the Veteran's service-connected bilateral hearing loss.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111, aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified (in the rating schedule) are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  The very problems reported by this Veteran, such as not able to hear when other background noise is present, or requesting others to speak louder are contemplated by the schedular criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board finds that a remand for referral for consideration of extraschedular rating is, not warranted.  The rating criteria are, therefore, adequate to evaluate the Veteran's bilateral hearing loss disability.

For reasons and bases stated above, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his bilateral hearing loss.  The claim is therefore denied.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition to his bilateral hearing loss, the Veteran is service-connected for tinnitus and assigned a combined evaluation of 10 percent.  Even when the tinnitus is taken into account, the Veteran does not meet the schedular criteria for a total disability rating based on individual unemployability.  See 38 C.F.R. § 4.16.  The Veteran claims that he can't work due to his hearing loss and back disability.  He is not service-connected for the back disability.  The hearing loss and tinnitus by themselves are not shown to preclude the Veteran from working.  The VA examination reports reflect problems hearing others unless they speak loudly and having to adjust the television volume.  In other words, accommodation can be 



made for the auditory difficulties.  A clear preponderance of the evidence is against a finding that service-connected disability precludes the Veteran from working..


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


